internal_revenue_service number release date index number --------------------------- ----------------------- -------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number -------------------- refer reply to cc ita b04 plr-136852-17 date february legend taxpayer llc llc1 llc2 team league date a b c d e dear ------------- ----------------------- ------------------------ ----------------------------------- ---------------------- ---------------------------------- ----------------------------- ----------------------------------------- ---------- ------ --------------- -- --- ---- this letter responds to your request for a private_letter_ruling that the membership amount payable to llc2 and received by llc and llc1 from its members will not be includible in taxpayer’s gross_income under sec_61 of the internal_revenue_code code facts taxpayer is an entity treated as a partnership for u s federal_income_tax purposes taxpayer’s overall_method_of_accounting is the accrual_method llc a disregarded single member limited-liability company of taxpayer owns and operates the team a professional sports franchise that is a member of the league llc1 is a disregarded single member limited-liability company of taxpayer that is in the process of constructing a new arena arena where the team will play substantially_all of its home games to finance construction of the arena llc2 an entity to be formed as a plr-136852-17 disregarded single member limited-liability company of taxpayer will issue non-equity membership rights memberships persons wishing to obtain a membership will be required to complete an application_for llc2’s review upon llc2’s approval of the application llc2 and the applicant member will enter into an agreement for a membership membership agreement the rights privileges duties and obligations of the membership will be set forth in a membership agreement the membership agreement will provide that in exchange for payment by the member membership amount during the period beginning on the date the membership agreement is entered into and ending on the repayment date agreed to by the parties term llc2 will i grant the members privileges not generally available to the non-members eg access to exclusive presales to purchase tickets for the non-team events at the arena and invitations to attend certain exclusive events ii obligate the members to purchase team season tickets from llc for a specific designated seat in the arena each season during the term and iii provide the members the opportunity to purchase playoff tickets for the team home games from llc and tickets to other events at the arena from event sponsors the repayment date agreed to by the parties is the date immediately preceding the a anniversary of the date that the arena has been substantially completed as determined by llc2 repayment date the membership amount due from the member will be equal to an amount determined by llc2 llc2 will direct the members to make payment of the membership amount directly to llc1 or llc as applicable the members will have the option to pay up to dollar_figureb of the membership amount in installments under a deferred payment plan under the deferred payment plan the members may pay the membership amount in installments over two alternative payment schedules either in c annual payments or in d monthly payments plus interest on the deferred portion of the membership amount accruing at a rate of e percent per annum under either payment schedule the first payment of a certain percent of the membership amount is due to llc1 or llc as applicable with the signing of the membership agreement and the subsequent payments commence with the opening of the arena the membership amount is not considered paid in full until the entire principal_amount of the membership amount has been paid to llc1 or llc as applicable however all rights privileges duties and obligations under the membership agreement arise and are fully in effect on the date as discussed above llc llc1 and llc2 are disregarded entities of taxpayer for u s federal_income_tax purposes therefore any transfers of the membership amounts between these entities are also disregarded for u s federal_income_tax purposes for any interest payable by a member that elects to pay the membership amount in installments llc and llc1 as applicable will include the interest in income as required under sec_1_1272-1 of the income_tax regulations if the interest is original_issue_discount or under sec_1_446-2 and sec_1_451-1 if the interest is not original_issue_discount plr-136852-17 that llc2 and the member enter into the membership agreement llc and llc1 intend to use the membership amount primarily for financing construction of the arena the membership agreement will provide that upon entry into the membership agreement llc2 as the sole party entering into the membership agreement with the members has an unconditional obligation to repay to the member the principal_amount of the membership amount_paid by the member to llc1 or llc during the term without interest no later than the repayment date further llc2 may prepay all or part of this amount without penalty the membership amount will be repaid without interest and except as may be required by the debt financing for construction of the arena will not be placed in a separate_account but rather will be commingled with the other operating funds and proceeds of llc and or llc1 in addition taxpayer llc and llc1 will cause llc2 to establish and maintain including through equity contributions by the direct and indirect owners of taxpayer principal owners a money market account reserve_account with a nationally- recognized commercial bank for the purpose of collecting funds for the repayment of the membership amount the principal owners taxpayer llc llc1 and llc2 will cause the reserve_account to be maintained free and clear of any liens claims charges or encumbrances will not withdraw or permit the withdrawal or application of any funds in the reserve_account other than to repay the membership amount and will provide monthly account statements for the reserve_account to be delivered directly to the league on dates specified and as may be requested by the league from time to time llc will deliver to the league evidence of the deposit into the reserve_account and a certificate of taxpayer’s cfo setting forth in reasonable detail the aggregate amount of the membership amount repayments reasonably expected to be payable on or before the repayment date the principal owners will provide llc2 the funds necessary for llc2 to pay its expenses liabilities and obligations including without limitation the membership amount if there are not enough funds in the reserve_account when repayment is due and will jointly and severally provide these funds to the extent not provided by any other investor in taxpayer the membership agreement will provide that termination of a membership will take place upon the occurrence of one or more of the following events a the expiration of the term b the death of a member who is an individual unless an immediate_family member reasonably acceptable to llc2 elects to assume the obligations of the membership agreement plr-136852-17 c the failure of a member to comply with the terms and conditions of the membership agreement including failure to pay when installments of the membership amount are due d a member’s failure to purchase team season tickets for the applicable designated seat s by the payment deadline specified by llc or e the transfer by a member that is not permitted by the membership agreement in the event of the termination of a membership the membership agreement will provide that the member will be entitled to repayment of the principal_amount of the membership amount that the member paid to llc2 or its designees eg llc or llc1 during the term without interest no later than the repayment date further llc2 may prepay all or part of this amount without penalty the membership agreement will provide that subject_to llc2’s approval which is not to be unreasonably withheld a member transferor can prior to the expiration of the term transfer transfer its membership rights privileges duties and then-outstanding obligations to a third party transferee the consideration payable to the transferor transfer amount will not be i greater than the original principal_amount of the transferor’s membership amount and ii less than any outstanding principal_amount of the membership amount payable by the transferor to llc2 or its designees eg llc or llc1 as of the date of the transfer transfer minimum amount if any on the date of the transfer the transferee must pay directly to llc2 or its designee an amount equal to the transfer minimum amount in full the amount of the transfer amount that exceeds the transfer minimum amount excess_amount if any will be payable by the transferee to the transferor upon the terms and conditions as the parties may negotiate provided that llc2’s obligation to repay the transferor upon expiration of the term will be reduced by an amount equal to the excess_amount on or before the expiration of the term llc2 will repay the transferee an amount equal to the transfer amount in addition on or before the expiration of the term any remaining balance of the original principal_amount of the membership amount ie after taking into account the excess_amount will be repaid to the transferor at no time will a transferor be entitled to receive in the aggregate from transferee and llc2 more than the original principal_amount of the membership amount_paid by the transferor and a transferee will not be entitled to more than the transfer amount representation the membership agreement will clearly and explicitly inform the member that the membership amount is not deductible by the member for federal_income_tax purposes in the case of previously executed membership agreements taxpayer will provide notification that will clearly and explicitly inform the member that the membership amount is not deductible for federal_income_tax purposes plr-136852-17 ruling requested the membership amount received by taxpayer from each member is not includible in taxable_income under sec_61 of the code for federal_income_tax purposes at the time the membership amount is received law and analysis sec_61 of the code and the underlying regulations provide that gross_income means all income from whatever source derived unless excluded by law the supreme court in 348_us_426 defined gross_income as any item that increases a taxpayer’s net_worth the supreme court specifically referred to gross_income as undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion in 366_us_213 the supreme court explained that in order for gain eg money to be includible in gross_income there must be a claim of right to the alleged gain and the absence of a definite unconditional obligation to repay or return that which would otherwise constitute a gain see also 461_us_300 indicating that when a taxpayer receives the proceeds of a loan the taxpayer incurs an obligation to repay the loan at some future date and therefore the loan proceeds are not gross_income to the taxpayer the facts submitted and the representations made that are the subject of this ruling_request are governed by and within the parameters of the supreme court’s decisions in glenshaw glass and james a taxpayer does not have an accession to wealth nor complete dominion over an item if received subject_to an unconditional obligation to repay the item if a taxpayer receives money or other_property with an unconditional obligation to return or repay it the taxpayer is not enriched by the transaction and therefore does not realize gross_income within the meaning of sec_61 of the code in the present case taxpayer represents that the membership amount received by taxpayer through llc llc1 or llc2 from the members is subject_to llc2’s unconditional obligation to repay the members because of this taxpayer does not have the requisite complete control_over the membership amount required for the membership amount to be gross_income to taxpayer within the meaning of sec_61 of the code plr-136852-17 conclusion based on the facts submitted and the representations made we rule as follows the membership amount received by taxpayer from each of the members is not includible in gross_income under sec_61 of the code for federal_income_tax purposes at the time the membership amount is received because it is received subject_to llc2’s unconditional obligation to repay the membership amount to the members caveats the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party specifically this ruling is based on the representation that the membership agreement between llc2 and its members will clearly and explicitly inform the members that their membership amount is being received by taxpayer subject_to an unconditional obligation of llc2 to repay the membership amount to the member while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically this ruling is limited to only the membership amount received by taxpayer from its members and does not address the treatment of any interest payments made by its members in connection with the membership amount this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-136852-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely stephen j toomey senior counsel branch office of associate chief_counsel income_tax accounting
